         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                  Southern District of Georgia
                  SPENCER JEROD BELL,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        6:17-cv-12

                  MATT LAMB; SHERIFF TYSON STEPHENS;
                  DEWAYNE MCKINNEY; MATT RINER; FELICIA
                  BROWN; FAYE CLAYTON,


                  Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED

                      that, in accordance with this Court's order dated April 8, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate as the opinion of this Court, judgment is hereby entered

                      granting Defendants' Motion for summary judgment and denying Plaintiff's in forma pauperis status

                      on appeal. This case stands closed.




            Approved by: ________________________________
                           _____________
                                      _____
                                         _______________




            April 14, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
